Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a remote management system and an information processing method for managing image forming apparatuses such as MFP’s.
Claim 1 identifies the uniquely distinct features of “a re-obtained data length calculation unit that calculates data length of the work information to be re-obtained, a re-obtaining start time determination unit that determines time at which the work information is to be re-obtained from the image forming apparatus, and a re-obtain request sending unit that adds the re-obtain request into a queue, and sends the queue to the remote maintenance server, the re-obtain request having the determined data length and re-obtaining start time, AND a re-obtain request receiving unit that retrieves and receives the re-obtain 2Appl. No. 16/419,876 Response Dated January 26, 2021 Reply to Final Office Action of October 29, 2020 request from the queue, a re-obtain request conversion unit that converts the re-obtain request into a re-obtain command, the re-obtain command having a format that the image forming apparatus can interpret, and a re-obtain command sending unit that sends the converted re-obtain command via the connection server to an image forming apparatus, the image forming apparatus requesting to re-obtain the work information”. 

These prior arts teach remote management system with remote server, connection server and data server and wherein all the said servers communicating with each other over the network and retrieving settings with changing setting values and restoring settings of important items.
But, however fail to explicitly teach the limitations as indicated allowable before such as underlined above. Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claim 1 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, see figs. 2-4. 
It follows that claims 2-3 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672